UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
GARY D. KELLEY, : CASE NO. 1:19-cv-00()83
Plaintiff, Judge Dlott
vs. Magistrate Judge Litkovitz

LAKEVIEW LOAN SERVI CING,
LLC, et al.,

Defendants.

STIPULATED PROTECTIVE ()RDER

Defendants Lakeview Loan Servicing, LLC, Bayview Loan Servicing, LLC, and Cenlar
FSB, (collectively, “Defendant”), by and through eounsel, and Plaintiff Gary D. Kelley
(“PlaintifF’), by and through counsel, agree to the following Protective Order to be entered in
this case pursuant to Federal Rule of Civ. P. 26(0) (the “Protective Order”) to govern the
disclosure of documents, things and information of the parties or non-parties in the aboveF
captioned action, and have further moved this Court to so order this Protective Order; and

WHEREAS, the Court has reviewed the terms and conditions of this Protective Order
Submitted by the parties;

It is hereby ORDERED that:

1. Scope

1.1 This Proteetive ()rder governs the use and handling of documents, data,
testimony, interrogatory responses, responses to requests for admission, depositions and

deposition exhibits, electronically stored information, and other information, including all copies,

l3366744v1

excerpts and summaries thereof produced or supplied by Defendants, Plaintiffs, or other
individuals or entities, including non-parties to this action, whether in written, oral, or electronic
format, and whether produced or supplied pursuant to a formal discovery request or subpoena, a
request made at deposition, or any other formal or informal means.

1_2 Ali Protected Material, as defined below, shall not be disclosed to any person
except in accordance with the terms of this Protective Order, and shall be used only for the
purposes of prosecuting or defending the above-captioned action (the “Action”).

1.3 In connection with discovery proceedings in this Action, any party or third party
shall have the right to identify and designate (hereafter “Designating Party”) any non-public
document, information, or thing any in which it produces, supplies, or is the source of as
“CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEY EYES ONLY” (collectively referred
to as “Protected Material”).

(a) A party may designate as “CONFIDENTIAL” any document, information,
or thing Which the Designating Party reasonably and in good faith believes is not in the
public domain (i.e., is not generally known and not reasonably ascertainable by proper
means), and contains (i) a trade secret as defined by applicable state law; (ii) confidential
research, development, business plans, financials, or other sensitive commercial
information, (iii) personally identifiable information (PII) or protected health information
(PHI) of any individual, or (iv) other information that the Designating Party reasonably
believes in good faith is entitled to protection from public disclosure under applicable
law. In the case of material designated CONFIDENTIAL pursuant to subsection (iv)

above, the Designating Party shall state the legal basis for the designation at the time of

production.

l3866744vl

(b) A party may designate as “CONFIDENTIAL f ATTORNEY EYES

ONLY” any document, information, or thing which the Designating Party reasonably and

in good faith believes qualifies as “CONFlDEN'l`IAL” and additionally is of such nature

and character that disclosure of such information to one or more other Parties, even
limited to the restrictions placed on CONFIDENTIAL information in this Protective

Order, may compromise and/or jeopardize business or otherwise good faith

confidentiality interests of the Designating Party or third parties vis a vis those other

Parties. Where possible, such materials shall be initially produced to the Requesting Party

under the designation “CONFIDENTIAL” and with highly sensitive information

warranting the higher “CONFIDENTIAL - ATTORNEY EYES ONLY” redacted The
parties will thereafter consider appropriate actions and attempt to agree upon a procedure
for producing or permitting inspection of tin-redacted version of the document designated

“CONFIDENTIAL f ATTORNEY EYES ONLY”.

1.4 “Protected Material” as used herein means any material that is designated by a
Designating Party as “CONFIDENTIAL” or “CONFIDENTlAL - ATTORNEY EYES ONLY”
pursuant to this Protective Order, whether it is a document or information contained in a
document, disclosed during a deposition or other testimony, disclosed in an interrogatory answer
or otherwise disclosed

1.5 Nothing herein shall prohibit any party hereunder from disclosing its own
Protected Material as it deems appropriate

1.6 The following information shall not be Protected Materiai under this Protective

Order:

(a) Information that is in the public domain at the time of disclosure;

13866744vl

(b) lnformation that at any time is made public through no act of a non-
designating party;

(c) information that the Designating Party has not undertaken with others to
maintain in confidence and that is in the possession of or becomes available to the
receiving party other than through discovery in this action, but only if the receiving party
can show by written documentation that the information independently came into its
rightful possession; or

(d) lnfonnation that is independently developed by the receiving party, as
reflected by written documentation demonstrated to be in existence prior to production by
the party claiming confidentiality
1.7 Notwithstanding the foregoing, all material produced or disclosed by lnterhack

Corp. in the course of its investigation and report, without the opportunity of the appropriate
party to designate such material prior to its production or disclosure, shall be presumptively
treated as Protected Material for purposes outside of the limited discovery and anticipated
motions authorized by the Court’s April 19, 2019 Order (Docket Entry No. 12) unless and until
such material is further produced or disclosed in the ordinary course of discovery in this Action.

2. Designation of Confidentialitv

2.1 Any documents, information, or things produced pursuant to a discovery request
or other written materials exchanged by the parties (including discovery responses, letters, and
brief`s) that a party desires to designate as Protected Material shall be so designated by marking
each page of the document, paper or thing CONFIDENTIAL or CONFIDENTIAL -
ATTORNEY EYES ONLY (or, alternatively, “CONFID-AEO” if necessary to avoid obscuring
the underlying document), as appropriate, and indicating the identity of the Designating Party

(e.g., through the use of an identifying prefix to the document identification (Bates) number).

osser/ain
_4_

2.2 in the event a party may make available certain of its files for inspection by
another party, which files may contain non-confidential material as well as material that may be
subject to protection under this Protective Order, with the intent that following such inspection
the inspecting party will designate certain of the inspected documents to be copied and furnished
to it, such files need not be marked with either confidentiality designation in advance, but shall
all be treated as CONFIDENTIAL - ATTORNEY EYES ONLY materials Only those persons
identified in paragraph 3.2 below as permitted to view CONFIDENTIAL - ATTORNEY EYES
ONLY materials may be present at any such inspection. When the Designating Party copies the
documents to furnish to the inspecting party, the Designating Party shall mark Protected l\/laterial
with the appropriate confidentiality designation

2.3 In the case of depositions and the information contained in depositions (including
exhibits), designation of the portions of the transcript (including exhibits) that contain Protected
Matei‘ial shall be made by a statement to such effect on the record at any time in the course of the
deposition by counsel of the party deponent7 counsel for the non-party witness, or counsel for the
Designating-Designating Party, or by letter from such counsel within twenty (20) days of receipt
of the official deposition transcript or copy thereof (or written notification that the transcript is
available), listing the specific pages and lines of the transcript that should be treated as Protected
Material. The entire deposition transcript (including exhibits) shall be treated as
CONFIDENTIAL - ATTORNEY EYES ONLY under this Protective Order until the expiration
of the above-referenced ZO-day period for designation, except that the deponent may review the
transcript of his or her own deposition during this ZO-day period. The front of the original
deposition transcript and each copy of the transcript containing Protected Material shall be

labeled according to Paragraph 2.1. If all or part of a deposition recorded by video graphic

13866'/'44v1

means is designated as Protected l\/laterial, the recording storage medium and its container shall
be so labeled.

2.4 To the extent that information stored or recorded in the form of electronic or
magnetic media (including information, files, databases, or programs stored on any digital or
analog machine-readable device, computers, discs, networks or tapes) (“computerized material”)
is produced by any party in a native or other form such that it cannot be stamped as described in
Paragraph 2.1 above, the Designating Party may designate such matter as Protected Material by
cover letter referring generally to such matter or by labeling such media accordingly or by
appending the appropriate confidentiality designation to the file name, e.g., “FileName_
BatesNumber_CONFIDENTIAL.”

2.5 To the extent that any party or counsel for any party creates, develops or
otherwise establishes on any digital or analog machine-readable device, recording media,
computer, disc, network, tape, file, database or program from or containing information that it
received from a Designating Party and that is designated as Protected Material, that party and/or
its counsel must take all necessary steps to ensure that access to such media is properly restricted
to those persons who, by the terms of this Protective Order, may have access to it. Whenever
any party to whom computerized material designated as Protected l\/laterial is produced reduces
such material to hard-copy forrn, such party shall mark such hard-copy form as provided above

2.6 ln the event that a receiving party believes that any documents produced by a non-
party to this Action contain its own Protected l\/laterial, such party (who shall also be considered
a “Designating Party”) may request, by notice in writing to the parties, that such documents be
considered Protected l\/laterial under the terms of this Protective Order. Absent any challenges to

said request, such documents shall be considered so designated Any challenges to such

l3866'/'44vl

designation shall follow the procedure outlined below and shall in all respects be considered as if
the Designating Party produced the material in the first instance with the designation.

3. Disclosure of Protected Material

3.l Counsel of record are responsible for employing reasonable ineasures, consistent

with this Protective Order, to control access to and distribution of information designated as

Protected l\/Iaterial.

32 Information designated as CONFIDENTIAL a ATTORNEY EYES ONLY shall
only be disclosed, summarized, described, characterized or otherwise communicated or made
available in whole or in part to the following persons:

(a) The outside attorneys of record and their employees Who are engaged in
assisting in this action;

(b) The Court and its personnel;

(c) Court reporters and their personnel engaged in proceedings incident to

preparation for trial Or trial;

(d) Any third party inediator, settlement judge, or arbitrator selected by the
parties or assigned by the Court;

(e) independent consultants or experts retained by the party or its attorneys in
connection with this action, including technical experts, damage and industry experts,
digital forensic experts, and jury or trial consultants, together with their employees
engaged in assisting in this action (including mockjurors);

(f) Professional vendors and their employees, including copy services, trial

graphics services, and translation services, engaged by counsel; and

i3866'i'44vl

(g) Any person to whom the Designating Party agrees in writing or the Court
orders in advance of the disclosure or on the record at a deposition or at a Court
proceeding
3.3 lnformation designated as CONFIDENTIAL shall only be disclosed, summarized

described, characterized, or otherwise communicated or made available in whole or in part to the
following persons:

(a) The persons identified in paragraph 3.2 above; and

(b) A named party or a director, officer, manager, trustee, or employee of a
named party to whom the material is shown for purposes of the Action;

(c) A person who prepared, received, reviewed, or otherwise had been
provided access to the relevant CONFIDEN'I`IAL material prior to its production in the
Action;

(d) A current employee of the Designating Party;

(e) Any other person who is indicated on the face of a document to have been
an author, addressee, or copy recipient of the document, or the original source of the
information; and

(f) Any other person who is, or counsel reasonably believes may be, a trial or
deposition witness (and their counsel)_

3.4 Each person to whom disclosure is made pursuant to Paragraphs 3.2(e), 3.2(f),
3.2(g), 3.3(e), or 3.3(f) above shall be given a copy of this Protective Order and shall sign a
declaration, the form of which is attached hereto as “Exhibit A,” agreeing that he or she is bound

by the jurisdiction of this Court and the terms of this Protective Order. Counsel for the party

13866744vl

obtaining any signed copy of “Exhibit A” shall retain the copy and need not disclose it to counsel

for all other parties unless ordered to do so by the Court.

4. Restrictions and Procedures Regarding Protected Materials

4.1 Persons receiving Protected Material are prohibited from disclosing it to any
person except in conformance with this Protective Order. The recipient of any Protected
l\/laterial that is provided under this Order shall maintain such information in a secure and safe
area and shall exercise the same standard of due and proper care with respect to the storage,
custody, use and/or dissemination of such information as is exercised by the recipient with
respect to its own proprietary and confidential information

4.2 All documents of any nature, including briefs, motions or letters that contain
information designated as Protected l\/laterial, regardless of which party designated it as such,
where such documents are to be filed with the Court, shall file the documents in redacted form.
Pursuant to S.D. of Ohio Local Rule 5.2.1, the filing party shall also move for leave from the
Court to file under seal an tin-redacted copy pursuant to the Local Rules and Court procedures
for doing so. Counsel for the non-filing party shall thereafter promptly inform the Court and the
filing party whether it Will oppose the motion for leave Where possible, counsel for both parties
shall confer among themselves and with the Court, as necessary or advisable, in advance of
filing, come to an agreement of the parties and/or obtain the ruling of the Court with respect to
the confidentiality of documents that will be brought before the Court.

4.3 If, at any time, any Protected Material is in the possession or custody of any
person, other than the person who originally produced such information, who receives a
subpoena or some other form of legal process from any court, federal or state regulatory or
administrative body or agency, legislative body or other person or entity, including a request

pursuant to Ohio Revised Code section 149.43, the party or person to whom the subpoena or

13366744v1
_9_

request is directed shall, unless prohibited from doing so by law or regulation promptly provide
written notice to the person who originally produced such information and/or to the person or
party who designated the information as Protected Material, which notice shall include the date
set for the production of the subpoenaed or requested information and a copy of the subpoena or
request Further, the party or person to whom the subpoena or request is directed shall not
disclose any Protected Material in response thereto without first providing the Designating Party
or non-party a reasonable period under the circumstances, which shall be no less than seven (7)
business days, to inform the subpoenaed party either that it does not object to production of the
information or that it will seek court protection to prevent the production unless prohibited from
doing so by law or regulation.

4.4 If the Designating Party responds that it will not seek court protection, then the
subpoenaed party may produce the information If the Designating Party fails to provide the
subpoenaed party with a response as to whether it will object to production or seek court
protection the subpoenaed party may produce the information after seven (7) business days
following the subpoenaed party’s notice of the subpoena to the Designating Party. The party
receiving the subpoena or process shall also inform the party seeking the Protected l\/laterial that
the information is governed by this Protective Order. Notwithstanding the foregoing, a
Designating Party that has received reasonable notice waives its right to object to production if it
does not object to production or seek court protection on or before the date that production is
due In that circumstance, the subpoenaed party may provide the subpoenaed information

4.5 In the event additional parties are joined or permitted to intervene in this Action,

they shall not have access to any Protected Material unless and until such parties (and their

issssmvi
-19_

counsel) agree in writing to be bound by the terms of this Protective Order by executing a copy
of“Exhibit A.”

4.6 Nothing herein shall restrict or limit the use of information or documents
designated as Protected l\/laterial at any hearing or trial, nor shall it prevent or prejudice a
Designating Party from seeking additional or greater protection with respect to the use or
disclosure of Protected Material in connection with any hearing or other proceeding in this
Action or otherwise This Stipulation and Order shall not prevent any party from applying to the
Court for further or additional protective orders, for the modification of this Stipulation and

Order, or from agreeing with the other parties to modify this Stipulation and Order, subject to the

approval of the Court.

5. Obiections to Designations

5.l A party shall not be obliged to challenge the propriety of a Protected Material
designation at the time made, and a failure to do so shall not preclude a subsequent challenge
thereto. In the event that a party objects to the designation of any material under this Protective
Order, the objecting party shall consult with the Designating Party to attempt to resolve their
differences lf the parties are unable to reach an accord as to the proper designation of the
material, after giving notice to the party who designated the material, the objecting party may
apply to the Court for a ruling that the material shall not be so designated If no such motion is
made, the material will retain its designation. Any documents or other materials that have been
designated Protected l\/laterial shall be treated as Protected Material until such time as the Court
or any magistrate judge to whom this matter is assigned rules that such material should not be
treated as Protected l\/Iaterial, provided that such confidential treatment shall continue despite
such ruling if the ruling is subject to a stay by operation of law because it is subject to appeal or

review, or it is otherwise stayed by a body of competent jurisdiction ln any hearing to

13366744vl
_f 1_

determine the proper designation of material produced by a given party, the party making or
asserting the Protected Material designation shall have the burden of proving the confidential
nature of the material

6. Preservation of Rights and Privileges

6.l Nothing herein shall restrict the right of any party or non-party to use his, her or
its own documents and information designated as Protected Material for any purpose

whatsoever.

7. Return or Destruction of Material

7.1 Within sixty (60) days after receiving notice of the entry of an order, judgment or
decree finally disposing of or resolving the Action, including the exhaustion of all possible
appeals and other reviews, all parties and non-parties having Protected Material shall, absent a
court order or written agreement to the contrary, either return such information and all copies
thereof to counsel for the Designating Party or non-party or, alternatively, shall destroy such
information, in which case the party destroying the information shall attest in writing to counsel
for the party that produced it that the information in his or her possession, as well as the
information provided to others in accordance with this Protective Order, has been destroyed As
to the material that contains or reflects Protected l\/Iaterial, but that constitutes or reflects
counsel’s work product, counsel of record for the parties shall be entitled to retain such work
product in their files in accordance with the provisions of this Protective Order, so long as it is
clearly marked to reflect that it contains information subject to this Protective Order. Counsel
shall be entitled to retain pleadings, affidavits, motions, briefs, other papers filed with the Court,
deposition transcripts, and the trial record (including exhibits) even if such material contains
Protected l\/Iaterial, so long as such material is clearly marked to reflect that it contains such

information

iisssiiivi
_12_

8. Inadvertent or Unintentional I)isclosure

8.1 Nothing herein shall be deemed or construed as a waiver of any applicable
privilege, right of privacy or proprietary interest with respect to any document or information
The Court hereby Orders, per Fed R. Evid. 502(d), that a party or non-party privilege or
protection is not waived by disclosure connected with the litigation pending before the Court _
in which event the disclosure is also not a waiver in any other federal or state proceeding

8.2 ln view of the timeframe for discovery, the volume of potentially discoverable
paper and electronically stored information (“ESI”), and the costs of review, it may not be
feasible for party producing or receiving documents to thoroughly review each and every
document produced in this case. As such, the Parties agree to a mechanism to avoid waiver of
privilege or any other applicable protective evidentiary doctrine as a result of the inadvertent
disclosure of Protected l\/laterial and keep disclosed Protected Material confidential to the
maximum extent possible This privilege or protection is not waived by disclosure connected
with the litigation pending before the court _ in which event the disclosure is also not a waiver
in any other federal or state proceeding This Order applies to state proceedings and to federal
court-annexed and federal court-mandated arbitration proceedings, in the circumstances set out
in the rule. This rule applies even if state law provides the rule of decision When the disclosure
is made in a state proceeding and is not the subject of a state-court order concerning waiver, the
disclosure does not operate as a waiver in a federal proceeding if the disclosure: (l) would not be
a waiver under this rule if it had been made in a federal proceeding; or (2) is not a waiver under
the law of the state where the disclosure occurred In view of the timeframe for discovery, the
volume of potentially relevant documents and ESI, and the costs involved, privilege shall not be
waived because of a claim that the holder of the privilege or protection failed to take reasonable

steps to prevent disclosure As such, the parties expressly agree and this Court so orders that

l3866744vl

..]3._

discovery of an inadvertent disclosure can be made at any time and need not be subject to
reasonable steps to discover the disclosure earlier.

8.3 A Designating Party that inadvertently fails to designate material as Protected
MmmmHmmmmHommPmmmWeOmmaHmHmwommpmmmmmsmmbemmdamommwa
correction to its designation. Such correction and notice thereof shall be made in writing within
a reasonable time after discovery of the inadvertent mis-designation, accompanied by substitute
copies of each item or material, appropriately designated Those individuals who received the
material prior to notice of mis-designation by the Designating Party shall within fifteen (15) days
of receipt of the substitute copies, destroy or return to the law firm representing the Designating
Party all copies of such mls-designated documents, and inform all persons to whom the mis-
Protected Materials have been disclosed of the new designation. If the individuals who received
the mis-designated material choose to destroy it rather than return it, they shall attest that they
have destroyed it and all copies to the law firm representing the Designating Party. Those
individuals who reviewed the mis-designated material prior to notice of the mis-designation by
the Designating Party shall thereafter abide by the provisions of this Protective Order with
respect to the use and disclosure of any information contained in the mis-Protected Material.
Use or disclosure of mis-Protected Material prior to its designation by the Designating Party’s
notice under this section shall not be deemed to constitute a violation of this Order. However,
any party that receives from a Designating Party mis-Protected l\/laterial that the receiving party
reasonably believes is protected by privilege and was inadvertently produced, shall notify the
Designating Party as soon as practicable, so that the Designating Party has an opportunity to take

any corrective steps necessary

13366744vi
_14_

8.4 In the event of an inadvertent disclosure of another party’s designated Protected
Material, the party making or aware of the inadvertent disclosure shall, upon learning of the
disclosure: (i) promptly notify the person(s) to whom the disclosure was made that it contains
Protected Material subject to this Protective Order; (ii) promptly make all reasonable efforts to
obtain the return of the document, communication or information and to prevent further
dissemination of it; and (iii) within five (5) business days notify the party that produced the
Protected Material of the identity of the person(s) to whom disclosure was made, the
circumstances surrounding the disclosure, and the steps taken to prevent any use or further
dissemination of it.

9. Misccllaneous

9.l A party’s compliance with the terms of this Protective Order shall not operate as
an admission that any particular material is or is not (a) confidential, (b) privileged, or (c)
admissible in evidence at trial.

9.2 A non-party who is obligated to provide discovery in this Action by deposition,
production of documents, or otherwise, shall be afforded the protections of this Protective Order.

9.3 Neither the termination of this Action nor the termination of employment of any
person who has had access to any Protected l\/laterial, or the contents thereof, shall relieve such
person of his or her obligations hereunder, which shall survive

9.4 Upon the final resolution of this Action, any party may seek leave to reopen this
Action to enforce the provisions of this Protective Order.

9.5 This Protective Order is binding on all parties to this Action This Protective
Order is also binding on all non-parties who have signed the attached “Exhibit A.” This
Protective Order shall remain in force and effect until modified, superseded or terminated by

consent of the parties or by further Order of the Court.

13366744v1
_15_

M

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
GARY D. KELLEY, : CASE NO. 1:19-cv-00083
Plaintiff, Judge Dlott
vs. Magistrate Judge Litkovitz

LAKEVIEW LOAN SERVI CING,
LLC, et al.,

Defendants.

AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

I, , hereby acknowledge that l received a copy
of the Protective Order in this action. I read and understood the Protective Order and agree to
be bound by its provisions I agree not to copy or use any CONFIDENTIAL or HIGHLY
CONFIDENTIAL - ATTORNEY EYES ONLY information that may be provided to me for
any purpose other than in connection with my retention in connection with this action, and l
agree not to reveal any such information to any person not authorized by the Protective
Order.

l further acknowledge and understand that a violation of the Protective Order may
subject me to penalties of the Court, and I hereby submit to the jurisdiction of the United
States District Court for the Southern District of Ohio in connection with any proceedings

concerning enforcement of the Protective Order.

Dated;

 

 

13366744vl
_16_

S() ORDERED:

AGREED AS TO FORM:

s/ Marc E. Dann (0039425)
(by s/ Daniel C. Gibson per email
authorization)

i\/Iarc E. Dann (0039425)
Daniel l\/I. Solar (0085632)
DannLaw

P.O. BoX 6031040

Cleveland, Ohio 44103
Telephone: (216) 373-0539
Facsimile: (216) 373-0563
notices@dannlaw.com

Trial Attorney for Plat`ntiff
Gary D. Kelley

13866744vl

Karen L. Litkovitz § §

United States Magistrate Judge

(0080129)
(0080129)

s/ Daniel C. Gibson
Daniel C. Gibson
Bricker & Eckler LLP
100 South Third Street
Columbus, Ohio 43215
Telephone: (614) 227-2300
Facsimile: (614) 227-2390
dgibson@bricker.com

Trial Attorney for Defendants

Lo:keview Loan, Serut'ct'ng, LLC, Bayuiew Locm
Seruicing, LLC, and

Cenlar FSB

OF COUNSEL:

David K. St,ein (0042290)
Bl‘icker & Eekler LLP

100 South Third Street
Columbus, Ohio 43215-4291
Telephone: (614) 227-2300
Facsimile: (614) 227~2390
Ernail: dstein@bricker.com

_17_

